              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION

CHARLES E. ASKEW                                             PLAINTIFF

v.                          No. 4:19-cv-114-DPM

ROCK REGION METRO; CHARLES
FRAZIER; CHARLES JACKSON;
DONNA BOWERS; and WILSON VAUGH                          DEFENDANTS

                                  ORDER
        1. Askew's motion to proceed in forma pauperis, NQ 1, is granted.
He can't afford the filing fee.
        2. Askew's motion for appointment of counsel, NQ 5, is denied.
He's not entitled to an appointed lawyer. Stevens v. Redwing, 146 F.3d
538,546 (8th Cir. 1998).
        3.   The Court must screen Askew' s complaint.         28 U.S.C.
§    1915(e)(2).   He alleges that employees of the local public transit
authority, Rock Region Metro, violated his constitutional rights. He
says that Rock Region suspended him from its facilities and services in
retaliation for his complaints against it, including an earlier lawsuit in
this Court, No. 4:18-cv-751-DPM, which is on appeal. Askew hasn't
pleaded facts showing he has a claim under either the Eighth
Amendment or the Fourteenth Amendment. But, he has pleaded a
plausible claim for retaliation under the First Amendment. Scott v.
Tempelmeyer, 867 F.3d 1067, 1070 (8th Cir. 2017). Askew says Rock
Region refused to serve him after he complained. That's enough for his
claim to survive.
     4. The Clerk should prepare and deliver five summonses, along
with copies of the complaint and this Order, to the U.S. Marshal for
service on Rock Region Metro, Charles Frazier, Charles Jackson, Donna
Bowers, and Wilson Vaugh without prepayment of fees and costs or
security.
                                * * *
     Askew' s First Amendment retaliation claim survives.      All his
other claims are dismissed without prejudice.
     So Ordered.



                                                    {/
                                D.P. Marshall Jr.
                                United States District Judge

                                                7




                                 -2-
